RESTRICTED STOCK AGREEMENT

This Restricted Stock Agreement dated September 19, 2006 is made by and between
Lionbridge Technologies, Inc., a Delaware corporation (hereinafter referred to
as the “Company”), and Rory Cowan, an Executive of the Company or a subsidiary
of the Company (hereinafter referred to as the “Executive”). This is an
Agreement between the Company and the Executive with respect to restricted stock
granted under the 2005 Stock Incentive Plan of Lionbridge Technologies, Inc., as
amended (the “Plan”). Capitalized terms not defined herein shall have such
meanings ascribed to them in the Plan.

WHEREAS, the Nominating and Compensation Committee of the Company’s Board of
Directors (the “Committee”), appointed to administer the Plan, has determined
that it would be to the advantage and best interest of the Company and its
shareholders to grant the Restricted Stock (as hereinafter defined) provided for
herein to the Executive as an inducement to remain in the service of the Company
or its Subsidiary, as an incentive for increased efforts during such service,
and as consideration for entering into an Employment Agreement with the Company
as of September 19, 2006 (the “Employment Agreement”), and has advised the
Company thereof and instructed the undersigned officers to issue said Restricted
Stock;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

ARTICLE I

GRANT OF RESTRICTED STOCK

Section 1.1 — Grant of Restricted Stock

In consideration of the Executive’s agreement to remain in the employ of the
Company or its Subsidiary and pursuant to the terms of the Employment Agreement,
and for other good and valuable consideration, the value of which exceeds the
par value of the Restricted Stock, on the date hereof the Company grants to the
Executive 200,000 shares of its common stock $0.01 par value (the “Restricted
Stock”), upon the terms and conditions set forth in this Agreement.

1

ARTICLE II

TERMS OF RESTRICTED STOCK

Section 2.1 — Restrictions on Transfer

The Executive may not sell, assign, transfer, pledge, hypothecate, mortgage or
otherwise dispose of, by gift or otherwise, or in any way encumber all or any of
the Restricted Stock until such time as the Restricted Stock becomes vested
pursuant to the provisions of this Agreement.

Section 2.2 — Vesting of Restricted Stock



  2.2.1   Vesting Schedule upon continuous Business Relationship: If the
Executive continues to serve the Company in the capacity of Chief Executive
Officer or otherwise as an employee (such service is described herein as
maintaining or being involved in a “Business Relationship” with the Company),
then on the following dates, this Award will become exercisable (“vest”) as to
33% of the original number of Award Shares on the last day of any 30 consecutive
calendar day period beginning after the date hereof (a “Measurement Period”)
during which the Company’s average closing stock price was greater than or equal
to $10; as to an additional 33% of the original number of Award Shares on the
last day of a Measurement Period during which the Company’s average closing
stock price was greater than $13.50; and as to an additional 34% of the original
number of Award Shares on the last day of a Measurement Period during which the
Company’s average closing stock price was greater than $17.00.



  2.2.2   Termination Other than for Cause. If the Executive’s Business
Relationship with the Company is terminated, other than by reason of
(i) termination for Cause as defined in Section 5.3 of the Employment Agreement,
(ii) termination by Executive without Good Reason as defined in Section 5.5 or
(iii) Change of Control (as defined in the Employment Agreement), this Award
shall be exercisable (“vest”) for a period of three years following the
Executive’s last day of employment (“Termination Date”) as follows and in each
case, reduced by the number of shares that had already vested based on
achievement of the performance criteria set forth in Section 2.2.1:



  (a)   100% of all Award Shares that vest under Section 2.2.1 on or before one
year after Termination Date.



  (b)   2/3 of all Award Shares that vest under Section 2.2.1 on or before two
years after the Termination Date and after one year after Termination Date; and



  (c)   1/3 of all Award Shares that vest under Section 2.2.1 on or before three
years after the Termination Date and after two years after the Termination Date.



  2.2.3   Termination for Cause or By Executive Without Good Reason. If the
Executive’s Business Relationship with the Company is terminated for Cause (as
defined in Section 5.3 of the Employment Agreement) or is terminated by the
Executive without Good Reason (as defined under Section 5.5 of the Employment
Agreement), this Award shall terminate upon his receipt of written notice of
such termination, if terminated by the Company for Cause or on the Termination
Date, if terminated by the Executive without Good Reason, provided that
Executive shall not forfeit any shares which are vested by operation of
Section 2.2.1, or which are vested or become vested under Section 2.2.4.



  2.2.4   Change of Control. Upon a Change of Control, this Award shall be
exercisable (“vest”) as to all of the Award Shares. If the Executive’s Business
Relationship with the Company is terminated by reason of a Change of Control,
within the six month period preceding the Change of Control , this Award shall
be exercisable (“vest”) as to all of the Award Shares.

Section 2.3 — Forfeiture of Restricted Stock

Until the Restricted Stock is vested in accordance with Section 2.2 of this
Agreement, except as provided in Section 2.2, it will be forfeited to the
Company immediately upon a Termination of Employment for any reason.

Section 2.4 — Escrow

The Secretary of the Company shall retain physical custody of the certificates
representing the Restricted Stock until all of the restrictions imposed pursuant
to this Agreement expire or shall have been removed.

Section 2.5 — Legend

The certificates evidencing the Restricted Stock shall bear a legend
substantially as follows until all of the restrictions imposed pursuant to this
Agreement expire or have been removed:

The shares represented by this certificate are subject to restrictions on
transfer and may not be sold, exchanged, transferred, pledged, hypothecated or
otherwise disposed of except in accordance with and subject to all of the terms
and conditions of a Restricted Stock Agreement dated as of September 19, 2006, a
copy of which the Company shall furnish to the holder of this certificate upon
request and without charge.

ARTICLE III

OTHER PROVISIONS

Section 3.1 — Notices

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary, and any notice to be given to
the Executive shall be addressed to such Executive at the address given beneath
such Executive’s signature hereto. By a notice given pursuant to this
Section 3.1, either party may hereafter designate a different address for
notices to be given to such party. Any notice which is required to be given to
the Executive shall, if the Executive is then deceased, be given to the
Executive’s personal representative if such representative has previously
informed the Company of such representative’s status and address by written
notice under this Section 3.1. Any notice shall be deemed duly given when
enclosed in a properly sealed envelope or wrapper addressed as aforesaid,
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

Section 3.2 — I.R.S. Election

The Executive hereby agrees to deliver to the Company a signed copy of any
documents such Executive may execute and file with the Internal Revenue Service
evidencing an election under Section 83(b) of the Internal Revenue Code of 1954
as amended (the “Code”). The Executive shall delivery the copy of any such
document to the Company within five (5) days after the date on which any such
election is required to be made in accordance with the appropriate provisions of
the Code and applicable regulations thereunder.

[remainder of page intentionally left blank]

2

Section 3.3 — Construction

In the event of any discrepancy between the terms of this Agreement and the
terms of the Plan itself, the Plan will control. This Agreement shall be
administered, interpreted and enforced under the laws of the Commonwealth of
Massachusetts.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

LIONBRIDGE TECHNOLOGIES, INC.

By: /s/
Eileen Sweeney
Senior Vice President, Human Resources


/s/
Rory Cowan

3